Order entered November 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00809-CR

                           ARTURO PUEBLA BUSTOS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065000

                                            ORDER
       The State tendered its brief late, but did not file an extension motion. Nevertheless, in the

interest of expediting the appeal, we ORDER the State’s brief filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE